DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species I, drawn to Figs. 1, 2 and 5 (encompassed by claims 1-12 and 19-20) in the reply filed on 06/28/2022 is acknowledged.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 136.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 10-12 and 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Han (US 6,278,098).
Regarding claim 1, Han discloses a domestic kitchen appliance (refer to Fig. 2) having a cooking chamber (refer to cooking compartment 2) and an area to be cooled (refer to cooling compartment 3), the domestic kitchen appliance comprising:
a peltier device (26) having a hot side and a cold side;
a hot-side heat-sink (refer to radiating fins 29a) attached to the hot side of the peltier device, the hot- side heat-sink (29a) configured to remove heat from the hot side of the peltier device and transfer the heat removed from the hot side of the peltier device to the cooking chamber (refer to col. 3, lines 39-42);
a cold-side heat-sink (29b) attached to the cold side of the peltier device, the cold- side heat-sink fluidly connected to the area to be cooled (refer to col. 3, lines 42-44); and 
a voltage supply (refer to power supplying unit 37, Fig. 3) that supplies voltage to the peltier device to cause the peltier device to absorb heat from the cold-side heat-sink into the cold side of the peltier device and to expel heat from the hot side of the peltier device into the hot-side heat-sink, 
wherein the area to be cooled (3) is outside of the cooking chamber (refer to Fig. 2).

Regarding claim 2, Han meets the claim limitations as disclosed above in the rejection of claim 1. Further, Han discloses an insulating partition (refer to Fig. 2 below, wherein said partition is provided with an insulating member 30) located between the hot side of the peltier device and the cold side of the peltier device (refer to Fig. 2, wherein said partition is located between an area where the hot side of the peltier device is located and an area where the cold side of the peltier device is located), the insulating partition (see below) separating air that contacts the hot-side heat-sink from air that contacts the cold-side heat-sink (refer to Fig. 2).


    PNG
    media_image1.png
    300
    552
    media_image1.png
    Greyscale


Regarding claim 3, Han meets the claim limitations as disclosed above in the rejection of claim 2. Further, Han discloses a hot-side fan (27a) configured to circulate air around the hot-side heat-sink (29a). 

Regarding claim 4, Han meets the claim limitations as disclosed above in the rejection of claim 2. Further, Han discloses a cold-side fan (27b) configured to circulate air around the cold-side heat sink (29b).

Regarding claim 5, Han meets the claim limitations as disclosed above in the rejection of claim 4. Further, Han discloses an exhaust duct (31b) having an exhaust outlet (7), wherein the cold-side fan (27b) moves the air through the exhaust duct (31b) and out of the exhaust outlet (7).

Regarding claim 6, Han meets the claim limitations as disclosed above in the rejection of claim 5. Further, Han discloses an opening (6) in the exhaust duct (31b), wherein the opening fluidly connects the area to be cooled (3) with the exhaust duct (31b), and the cold-side fan (27b) draws the air from the area to be cooled (3), through the opening (6), and into the exhaust duct (31b).

Regarding claim 10, Han meets the claim limitations as disclosed above in the rejection of claim 1. Further, Han discloses a shroud (refer to Fig. 2 below) that separates the hot-side heat-sink (29a) from the cooking chamber (2).


    PNG
    media_image2.png
    283
    552
    media_image2.png
    Greyscale


Regarding claim 11, Han meets the claim limitations as disclosed above in the rejection of claim 10. Further, Han discloses wherein the shroud (refer to annotated Fig. 2 above) has a plurality of apertures (refer to inlet ports 5) that fluidly connect the hot-side heat-sink (29a) to the cooking chamber (2).

Regarding claim 12, Han meets the claim limitations as disclosed above in the rejection of claim 10. Further, Han discloses wherein the shroud (refer to annotated Fig. 2 above) prevents air that contacts the hot-side heat-sink (29a) from entering the cooking chamber through the shroud (refer to Fig. 2 and col. 3, lines 66-67, wherein the shroud includes a damper 45 that selectively closes the hot air inlet ports 5, therefore, when damper 45 closes inlet ports 5, air that contacts the hot-side heat-sink 29a is prevented from entering the cooking chamber through the shroud).

Regarding claim 19, Han a method of cooling an area (3) to be cooled in a domestic kitchen appliance, the domestic kitchen appliance having a cooking chamber (2) separate from the area to be cooled (refer to Fig. 2), the method comprising:
providing a peltier device (26) having a hot side and a cold side;
removing heat from the hot side of the peltier device (26) and transferring the heat removed from the hot side of the peltier device to the cooking chamber (2) through a hot-side heat-sink (29a) attached to the hot side of the peltier device;
absorbing heat from the area to be cooled (3) through a cold-side heat-sink (29b) attached to the cold side of the peltier device (26), the cold-side heat-sink (29b) fluidly connected to the area to be cooled (3); and
supplying voltage (by means of power supply unit 37) to the peltier device (26) to cause the peltier device to absorb heat from the cold-side heat-sink (29b) into the cold side of the peltier device and to expel heat from the hot side of the peltier device (26) into the hot-side heat-sink (29a).

Regarding claim 20, Han meets the claim limitations as disclosed above in the rejection of claim 19. Further, Han discloses separating air that contacts the hot-side heat-sink (29a) from air that contacts the cold-side heat-sink (29b) with an insulating partition (see below) located between the hot side of the peltier device and the cold side of the peltier device. 


    PNG
    media_image1.png
    300
    552
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Han (US 6,278,098).
Regarding claim 7, Han meets the claim limitations as disclosed above in the rejection of claim 5. Further, Han discloses a wall of the exhaust duct (refer to Fig. 2 below) that transfers heat from the area to be cooled (3) to an internal space of the exhaust duct (refer to Fig. 2, wherein said wall forms part of the exhaust duct allowing heated air from the area to be cooled to enter the internal space of the exhaust duct by means of openings 6), but Han fails to explicitly disclose wherein the wall is thermally conductive.
However, it appears that the domestic kitchen appliance of Han would operate equally well with the wall being thermally conductive. Further, applicant has not disclosed that having the wall being thermally conductive solves any stated problem or is for any particular purpose, indicating simply that a wall of the exhaust duct is thermally conductive.
Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to modify Han such that the wall is thermally conductive because it appears to be an arbitrary design consideration which fails to patentably distinguish over Han.


    PNG
    media_image3.png
    368
    626
    media_image3.png
    Greyscale


Claim(s) 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Han (US 6,278,098) in view of Filipowski (US 4,884,626).
 Regarding claim 8, Han meets the claim limitations as disclosed above in the rejection of claim 1. Further, Han discloses control electronics (refer to Fig. 3, wherein said control electronics include a power supply unit) that control heating operations of the domestic kitchen appliance, but fails to explicitly disclose wherein the control electronics are located in the area to be cooled.
However, Filipowski teaches that it is known in the art of refrigeration, to provide a combination refrigeration oven including control electronics (refer to air temperature heat sensor 21 and heat sensor outlet probe 21a) located in an area to be cooled (refer to food preparation-storage compartment 22), in order to control cooling and heating within the storage compartment (refer to col. 4, lines 52-56).
Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to modify Han by providing control electronics in the area to be cooled in view of the teachings by Filipowski, in order to control cooling within the area to be cooled.

Regarding claim 9, Han meets the claim limitations as disclosed above in the rejection of claim 1. Further, Han discloses control electronics (refer to Fig. 3, wherein said control electronics include a power supply unit) that control heating operations of the domestic kitchen appliance, but fails to explicitly disclose wherein the control electronics are fluidly connected to the area to be cooled.
However, Filipowski teaches that it is known in the art of refrigeration, to provide a combination refrigeration oven including control electronics (refer to air temperature heat sensor 21 and heat sensor outlet probe 21a) fluidly connected to an area to be cooled (refer to food preparation-storage compartment 22), in order to control cooling and heating within the storage compartment (refer to col. 4, lines 52-56).
Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to modify Han such that the control electronics are fluidly connected to the area to be cooled in view of the teachings by Filipowski, in order to control cooling within the area to be cooled.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANA M VAZQUEZ whose telephone number is (571)272-0611. The examiner can normally be reached M-F 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANA M VAZQUEZ/Examiner, Art Unit 3763